Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4, 6-8, 11, 12, 16, 17, 19, 27, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.   
The new limitation describes the frame “fit loosely” and in the deflated position and “contracts snugly” over the object without tie downs.  It is noted that “fit loosely” and “contracts snugly” are terms of relative and is not defined by the claim. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Also, it is noted that the specification describes the following material being used in the cover.   It is unclear whether what material in the specification are intended to “fit loosely” and “contracts snugly”. 
The stretchable hose or tubing 28 can be made of an elastic material such as rubber, latex, or polyvinyl chloride (PVC), and/or of a combination of one or more of the aforementioned materials. The hose or tubing 28 can include an outer material or covering that surrounds the stretchable hose 28. The outer material of the hose or tubing 1028 can be made of fabric such as nylon, cord, fabric, or rubber, and/or of a combination of one or more of the aforementioned materials. (with emphasis)

Claims 1, 4, 6-8, 11, 12, 16, 19, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Overstreet (20160362903).  Overstreet teaches a cover system for an object, comprising an expandable elastic frame comprised of sections of hollow tubing and having a hollow bore, a sheet of cover 18 material that fits over the frame. Overstreet teaches at least one inlet fitting that enables air or water flow into the hollow bore of the frame, wherein the at two inlet fitting is connected to an air source or a water source via one or more valves, wherein the expandable elastic frame has an inflated position and a deflated position, and wherein the expandable elastic frame can be moved between the inflated position and the deflated positions by filling it with water or with air via the at least one inlet fitting; and wherein the expandable elastic frame in the inflated position is flat, and wherein the expandable elastic frame in the deflated position can be secured to the object without tie downs.  
The pool or other surface covering 18  may stretch over a substantial portion, nearly all or the entire surface of the  cover 100 from, e.g., near or at the location of the inner stabilizer (or  innermost, if multiple inner stabilizers are employed) 12 to the perimeter  stabilizer 14. 
..
In another embodiment, e.g., wherein the cover is for a rectangular pool, the inner stabilizer is preferably also generally rectangular in structure (not shown).  In yet a third embodiment, e.g., wherein the cover is for an oval pool, the inner stabilizer(s) is preferably also generally oval in shape (not shown).
..
In a particular embodiment, each of the inner stabilizer,  perimeter stabilizer and connectors are air-fillable inflatable tubes (see,  e.g., FIGS. 3a and 3b) which may be filled with one, two or more built-in valve  stems 20, e.g., at some position on the perimeter 14 and/or inner 12 stabilizer  tubes.  These valve stems 20 may then be used to fill one or more other components of an inter-connected tubing system (see FIGS. 1-2),

When the cover is to be removed and stored, the air blower flow may be reversed and the air removed from inside the cover tubing to deflate it for removal (with emphasis)

Regarding “the expandable elastic frame in the deflated position can be secured to the object without tie downs”, note that there is not tie down in the cover of Overstreet. 
Regarding the new limitation the cover to “fit loosely” and “contracts snugly”, note that the Overstreet teaches the material is made of rubber material which is the same material as taught by the specification: 
[0017] The inner and outer or perimeter stabilizer(s) 12, 14 may be constructed of any material which is durable, flexible, and resilient. Additionally, the material used is preferably heat, ultraviolet ray, ozone and weather-resistant, fire retardant, relatively light, and made of recyclable material. Examples are polyvinyl chlorides and neoprenes. An exemplary material is a neoprene tube, which may be filled with air to provide pressurized stability when the cover 18 is installed over the pool and inflated. Another exemplary material for use for the tubing is ethylene propylene diene monomer (EPDM), an M-class type of synthetic rubber. (with emphasis)


Regarding claim 4, note the concentric closed shaped. 
Regarding claim 7, note the connectors. 
The cover includes a perimeter and at least one inner, somewhat concentric and buoyant stabilizer.   The stabilizers are preferably joined by at least one connector, and overlayed with a covering material, or canopy, which is affixed at least to the perimeter stabilizer. 
..
connectors 16, such as straps or tubes. 
.. [0021] The perimeter stabilizer 14 may typically be structurally similar to or the same as the inner stabilizer and can also vary substantially depending on the nature of the water container and the cover's particular intended use, although its dimensions are typically built to a slightly larger diameter to  enhance its stabilizing effect.  Exemplary dimensions for inflatable tube style perimeter stabilizers include tubes 
[0026].. In a particular embodiment, each of the inner stabilizer, perimeter stabilizer and connectors are air-fillable inflatable tubes (with emphasis)	


Claims 1, 4, 6, 8, 11, 12, 16, 19, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hood (1964818).  Hood teaches a cover system for an object, comprising an expandable elastic frame 15 comprised of sections of hollow tubing 16 and having a hollow bore, a sheet of cover 16 material that fits over the frame. Hood teaches at least one inlet fitting that enables air or water flow into the hollow bore of the frame at 22/31, wherein the at two inlet fitting is connected to an air source or a water source via one or more valves, wherein the expandable elastic frame has an inflated position and a deflated position, and wherein the expandable elastic frame can be moved between the inflated position and the deflated positions by filling it with water or with air via the at least one inlet fitting; and wherein the expandable elastic frame in the inflated position, and wherein the expandable elastic frame in the deflated position can be secured to the object without tie downs.  
Regarding the new limitation “expandable elastic frame in the deflated position can be secured to the object without tie downs”, this limitation is an intended use and does not require the absent of tie downs.   Note the anchor is a stake at 34 in fig. 1, and the structure in fig. 10 has no tie downs.
Regarding the new limitation the cover to “fit loosely” and “contracts snugly”, note that the Hood teaches the material is made of rubber material which is the same material as taught by the specification: 
The invention further consists in a frame having hollow elastic rubber or other inflatable members connected together in desired form and capable of being inflated so as to provide a frame for any desired article, (with emphasis)


Regarding claim 4, note the concentric closed shapes at 21 and 19.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hood in view of Dutka (4918877) or Russo (5247768) or Bowen (6179367). It would have been obvious to one of ordinary skill in the art to provide connectors as taught by Dutka or Russo or Bowen to provide an alternative construction and/or to enable one to assemble and/or disassemble the structure easily.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the Hood rejections as set forth above, in view of Bauer et al. (20080032393) or Milo et al. (9499970).  It would have been obvious to one of ordinary skill in the art to fill with water as taught by Bauer, or Milo would have been obvious to provide an alternative filling material.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hood rejections, as set forth above, in view of Lamke (8166711).  Lamke teaches more than one inlet fitting (ports) and can be used to deflate.  It would have been obvious to one of ordinary skill in the art to provide two inlet fitting for inflating and deflating would have been obvious to enable one to set up the structure easily.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the Hood rejections, as set forth above, and further in view of Rehkemper (8210194). In the alternative, Rehkemper teaches the use of a garden hose (inherently comprising adapters at the two ends).  It would have been obvious to one of ordinary skill in the art to provide to use a garden hose as taught by Rehkemper to provide an alternative structure for filling the contents.
Applicant's arguments have been fully considered but they are not persuasive.   The new limitation reciting the cover to “fit loosely” and “contracts snugly” are terms of relative and is not defined by the claim. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Also, it is noted that the specification also describes the following material being of conventional elastic or flexible material such as rubber, latex, or polyvinyl chloride (PVC), and/or of a combination of one or more of the aforementioned materials. The material of the applied references teaches the material in the specification.  
Applicant is noted that the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942).
Also, when a claim limitation employs functional language, the examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the art). Halliburton Energy Servs., 514 F.3d at 1255, 85 USPQ2d at 1663.
During prosecution, applicant may resolve the ambiguities of a functional limitation in a number of ways including amending the claims to recite the particular structure that accomplishes the function. (see MPEP2111.05)
Applicant is also noted that Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims. (see MPEP 2112.III)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733